RESOLUCIÓN
Examinadas la “Solicitud en Auxilio de Jurisdicción” y la “Moción en Solicitud de Reconsideración”, presentadas por la parte peticionaria, se declara “no ha lugar” a ambas.

Notifíquese por teléfono, por facsímil y por la vía ordinaria.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rebollo López recon-sideraría, reservándose el derecho de emitir un voto disi-dente en el presente caso, el cual certificará en o antes del lunes 17 de diciembre de 2007. El Juez Asociado Señor Rivera Pérez reconsideraría.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo